Per Curiam.
This is an action of forcible detainer, prosecuted by the plaintiff, Amos Wilcox, against the defendant, Katie Watson, to recover possession of the two upper floors and basement of a business block in the city of Spokane, upon which plaintiff held a lease from the owners. There was a lodging house in the two upper floors, which had been provided with furniture purchased under a conditional bill of sale. About April 30, 1906, the plaintiff sublet the basement, lodging house, and furniture to the defendant, who agreed to pay all installments of purchase money on the conditional bill of sale, as they matured, to pay rent to the owners of the building, to run the lodging house, and to receive the profits, and in the absence of any default was to have an option to purchase the lease, lodging house, and furniture at a stipulated price at any time prior to May 1, 1907. The plaintiff, claiming the defendant had failed to make the payments as agreed, gave written notice terminating her tenancy, and commenced this action, in which he obtained immediate possession under a writ of restitution. On final trial, findings of fact, conclusions of law, and a judgment were entered in favor of the plaintiff. The defendant has appealed.
The only issue on this appeal is whether the evidence sustains the findings and judgment. There is a dispute between the parties as to the exact nature of the contract, as to the validity of certain alleged liens on the furniture, and as to whether any default had been made by the appellant. We have carefully examined all the evidence, and conclude that it sustains the findings made by the trial judge, which in turn sustain the final judgment. No good purpose will be served by stating the evidence in detail, although much conflict existed. The trial judge saw the witnesses, heard them testify, and passed upon their credibility. We find nothing in the record to justify us in modifying the findings which he has made.
The judgment is affirmed.